United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel B. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0667
Issued: May 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 22, 2016 appellant, through counsel, filed a timely appeal of a December 9,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish osteoarthritis of
the left hip due to factors of his federal employment.
On appeal counsel argues that the July 31, 2014 report of Dr. Byron V. Hartunian, an
orthopedic surgeon, was sufficient to meet appellant’s burden of proof. He provided his
disagreement with each of the points raised by OWCP’s hearing representative in regard to
Dr. Hartunian’s report.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 20, 2014 appellant, then a 67-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed an acceleration of his osteoarthritis in his
right knee due to his employment duties. He indicated that he first became aware of his
condition and first attributed his condition to his employment on June 18, 2014. On the reverse
of the form, appellant’s supervisor indicated that he had retired from the employing
establishment on August 31, 2011.
Appellant noted that he was not certain when his right knee arthritis began, but believed
that this condition was evidenced on x-rays in 2010. He further indicated that his hip arthritis
was diagnosed in 2010 at the same time as trochanteric bursitis. Appellant described his job
duties of climbing in and out of his truck 400 times a day, loading and unloading mail and
parcels, climbing stairs to make deliveries, lifting, carrying, pushing, pulling, climbing, bending,
stooping, driving a truck, and maneuvering heavy equipment weighing up to 1,000 pounds. He
indicated that his route required both collections and deliveries and that he spent 8 to 10 hours a
day performing his job activities.
Dr. Christopher W. Digiovanni, a Board-certified orthopedic surgeon, examined
appellant on September 11 and October 2, 2003 due to complaints of right ankle pain. He
diagnosed early arthrosis and opined that this was a preexisting condition exacerbated by
appellant’s job duties. In a note dated January 20, 2010, Dr. Randal Kaufman, a Board-certified
internist and cardiologist, diagnosed “arthritic type” pain in the knees and ankles.
On January 28, February 11, and June 18, 2010, and February 3 and August 8, 2011
Dr. Amparo Gordian, a Board-certified internist and rheumatologist, diagnosed trochanteric
bursitis, osteoarthritis right hip, bilateral knee osteoarthritis, patellafemoral syndrome,
osteoarthritis, and arthralgia bilateral lower extremities. He indicated that appellant pointed to
his left trochanteric bursa and described burning pain when walking or sitting.
Dr. Saul Magitsky, a Board-certified orthopedic surgeon, treated appellant on February 2,
2010 for bilateral knee pain, as well as right hip, ankle, and heel pain. He reviewed radiographs
of the knees and right ankle and found evidence of degenerative changes consistent with loss of
joint space in the medial compartment and early osteophyte formation.
Dr. Robert M. Shalvoy, a Board-certified orthopedic surgeon, examined appellant on
December 20, 2012 and reported findings of bilateral knee and right hip pain. He noted that he
had previously treated appellant for knee osteoarthritis. Appellant had undergone a left knee
arthroscopy in the past. Dr. Shalvoy found that appellant’s hip motions were full bilaterally
without any pain or instability. He also found mild varus alignment in appellant’s knees with
crepitance and diffuse tenderness. Dr. Shalvoy examined x-rays including anteroposterior views
of the pelvis and lateral views of the right hip and found some sclerosis on the superior rim of the
acetabulum and some calcification off the greater tuberosity. He concluded that these x-rays
otherwise demonstrated normal osseous anatomy. Dr. Shalvoy diagnosed right hip strain and
bilateral knee osteoarthritis.

2

In a report dated January 24, 2013, Dr. Digiovanni examined appellant due to heel and
ankle pain.
Appellant’s pelvic x-rays dated March 14, 2014 demonstrated osteoarthritis of the hips
and lumbosacral spine with mild narrowing of the hip joints, spurring of the acetabula and
femoral heads, evidence of possible old fractured spurs, and large left lumbosacral osteophytes
as well as calcification of the bilateral sacrotuberal ligaments.
Dr. Hartunian completed a report on July 31, 2014. He noted reviewing appellant’s
medical records and job description. Dr. Hartunian described appellant’s right ankle condition
and treatment as well as his right knee pain beginning in 2010. He indicated that in
February 2010 appellant received a diagnosis of right hip bursitis. Dr. Hartunian reviewed
Drs. Gordian’s and Shalvoy’s reports regarding appellant’s lower extremities including left knee
arthroscopy in 2006. He found that Dr. Gordian followed appellant for left hip pain and
diagnosed osteoarthritis and bursitis. Dr. Hartunian examined the December 20, 2012 x-rays
from Dr. Shalvoy and found arthritis of the hip specifically the superior rim of the acetabulum on
the right. He found that x-rays indicated that the femoral heads were spherical with narrowing of
the medial femoralacetabular joint bilaterally to two millimeters of cartilage interval.
Dr. Hartunian noted that there was no separate radiological report of the December 20, 2012
x-rays, but that the record of Dr. Shalvoy was consistent with this assessment.
Dr. Hartunian examined appellant and found palpable tenderness over the greater
trochanter area of the hips bilaterally, with limited range of motion, and groin pain on combined
flexion and rotation. He diagnosed right and left hip trochanteric bursitis and arthritis with two
millimeters of cartilage interval at the medial femoralacetabular joint, right knee arthritis with
three millimeters of cartilage interval at the medial femorotibial, and knee joint arthritis on the
left.
Dr. Hartunian defined arthritis as a failure and loss of articular cartilage surface. He
opined that the progression of arthritis was accelerated through a process of impact loading
resulting from repeated local stresses causing chronic inflammation. Dr. Hartunian noted that
appellant’s job required constant and repetitive walking, squatting, stooping, climbing, bending,
lifting, carrying, stair climbing, and twisting. He found, “It is the impact loading resulting from
these heavy physical duties and the constant and continuous repeated local stresses regularly
occurring over the course of a workday and which is repeated day after day that accelerates the
progression of the underlying arthritis.” Dr. Hartunian further indicated, “The primary chemical
change is the loss of proteoglycans and is initiated by activation of degradative enzymes
associated with inflammation. These proteoglycans are responsible for cartilage resilience and
their loss from the cartilage results in a stiffer material that is more easily damages by ‘wear and
tear.’” He concluded that appellant’s job duties were causative contributing factors to the
development and progression of lower extremity arthritis. Dr. Hartunian noted that had
appellant’s work-related activities been of sedentary nature those activities would not have
contributed to the progression of his bilateral hip and right knee arthritis to the same extent.
In a letter dated October 3, 2014, OWCP requested that appellant provide evidence that
his claim was timely as well as supportive factual and medical evidence. It noted that he had
previously filed a Form CA-2 for right hip, bilateral knee, right ankle, and right heel on

3

January 28, 2010. Appellant responded and indicated that he was not aware of the relationship
between his employment and his conditions until he was examined by Dr. Hartunian on
June 18, 2014. He further noted that OWCP denied his prior claim on March 30, 2010.
Appellant submitted his medical records from Dr. Shalvoy’s office regarding his left knee
dated from August 24, 2006, including the September 8, 2006 surgery, through June 2007.
OWCP referred the medical evidence in appellant’s claim to the OWCP medical adviser
on February 3, 2015. The medical adviser reviewed this evidence on February 5, 2015 and
found that appellant had a history of right knee and right hip symptoms which were in part
related to his work duties. He found that appellant’s work-related duties aggravated the
underlying degenerative changes in the right knee and hip advancing his osteoarthritis. The
medical adviser further found that there was no evidence to support ongoing left hip issues. He
noted that Dr. Hartunian found that Dr. Gordian was treating appellant for a left hip condition,
but that the medical evidence did not support this finding. The medical adviser found that on
January 28, 2010 Dr. Gordian noted that appellant was experiencing problems with his left
trochanteric bursae, but noted no left hip abnormalities on examination on that date, nor on
February 11, 2010. He noted that Dr. Shalvoy did not mention left hip symptoms.
By decision dated February 11, 2015, OWCP accepted appellant’s claim for acceleration
of right hip and right knee osteoarthritis, but denied acceptance of the left hip osteoarthritis.
Counsel requested an oral hearing with OWCP’s Branch of Hearings and Review
(BH&R) on February 23, 2015. In a memorandum dated September 23, 2015, he argued that
Dr. Hartunian’s report was sufficiently detailed and well reasoned to establish appellant’s claim
for left hip osteoarthritis as well as the two other conditions accepted by OWCP. Counsel
appeared at the oral hearing before a hearing representative of OWCP’s BH&R on
September 23, 2015 and argued that x-rays supported the diagnosis of left hip osteoarthritis due
to appellant’s employment duties.
By decision dated December 9, 2015, OWCP’s hearing representative found that the
medical evidence did not establish appellant’s claim for a left hip condition due to his federal job
duties.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The evidence required to establish causal relationship is rationalized medical opinion evidence,
based upon a complete factual and medical background, showing a causal relationship between

4

the claimed condition and identified factors. The belief of a claimant that a condition was caused
or aggravated by the employment is not sufficient to establish causal relation.2
ANALYSIS
The Board finds that appellant has not submitted the necessary medical evidence to
establish a causal relationship between his diagnosed left hip osteoarthritis and his accepted
employment duties.
Appellant submitted a report dated July 31, 2014 from Dr. Hartunian addressing the
causal relationship between appellant’s left hip condition and his employment duties. He relied
on appellant’s medical record finding that Dr. Gordian diagnosed left hip pain with osteoarthritis
and bursitis. The Board found in reviewing Dr. Gordian’s reports that he indicated that appellant
pointed to his left trochanteric bursa and described burning pain when walking or sitting. While
Dr. Gordian diagnosed right knee and hip osteoarthritis he did not diagnose any left lower
extremity condition other than arthralgia bilateral lower extremities. Given his clear diagnosis of
osteoarthritis when addressing appellant’s right lower extremity conditions, the Board finds this
distinction with regard to appellant’s left hip compelling evidence that he was not supporting
osteoarthritis of the left hip.
Dr. Hartunian further relied on December 20, 2012 x-rays taken by Dr. Shalvoy finding
that these demonstrated left hip osteoarthritis. Dr. Shalvoy reviewed these x-rays in his
December 20, 2012 report, but did not explicitly diagnose left hip osteoarthritis or any left hip
condition. He found some sclerosis on the superior rim of the acetabulum and some calcification
of the greater tuberosity on the right hip. Dr. Shalvoy concluded that these x-rays otherwise
demonstrated normal osseous anatomy. He diagnosed right hip strain. The Board is unable to
determine how Dr. Hartunian extrapolated Dr. Shalvoy’s findings and conclusions based on
review of his report without a separate review of the prior x-rays or a separate x-ray report
including additional findings of cartilage intervals and specific findings on the left.
The Board finds that the first clear and exact diagnosis of left hip osteoarthritis is made in
appellant’s pelvic x-rays dated March 14, 2014. Dr. Hartunian’s July 31, 2014 report also
provided findings on physical examination and a diagnosis of both left hip trochanteric bursitis
and arthritis. Although he explained how appellant’s employment duties accelerated the
previously diagnosed conditions of right knee and right hip osteoarthritis, Dr. Hartunian did not
provide a separate explanation of how or why appellant’s left hip osteoarthritis would be
impacted by his employment almost three years after this employment ended.
The Board further notes that OWCP’s medical adviser reviewed the medical record and
found that the evidence was insufficient to support Dr. Hartunian’s findings of left hip arthritis
accelerated by appellant’s employment. The medical adviser disagreed with Dr. Hartunian’s
characterization of Drs. Gordian’s and Shalvoy’s reports with regard to appellant’s ongoing left
hip condition. Only Dr. Shalvoy read appellant’s December 2012 x-rays on a date several
months after appellant’s employment ceased and he did not diagnose a specific left hip condition
2

Lourdes Harris, 45 ECAB 545, 547 (1994).

5

based on those x-rays. Contrary to counsel’s arguments on appeal, the Board finds that as
Dr. Hartunian mischaracterized the contemporaneous medical evidence with regard to
appellant’s left hip condition, his report dated July 31, 2014, is not sufficiently detailed to
establish a causal relationship between appellant’s employment exposures ending in 2011 and his
left hip osteoarthritis diagnosed in 2014.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish left hip
osteoarthritis due to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the December 9, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 18, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

